Case 2:17-cv-04375-JS-GRB Document 44-2 Filed 04/22/19 Page 1 of 6 PageID #: 725




                    EXHIBIT B




 36314133;1
Case 2:17-cv-04375-JS-GRB Document 44-2 Filed 04/22/19 Page 2 of 6 PageID #: 726




    aker man                                                                             Jordan M. Smith


                                                                                           Akerman LLP
                                                                                        666 Flfth Avenue
                                                                                               20th Floor
                                                                                     New York, NY 10103

                                                                                          D: 212 880 3838
                                                                                          I': 212 880 3800
                                                                                          F: 212 880 8965
                                                                                      Di rF: 212 905 6447
                                                                             Jordan.SmIth@akerman,com
   March 27, 2019

   VIA FEDEX
   Mr. Mario Castro
   419 West Hills Road
   Melville, NY 11747

   Re:      Notice to the Court of Presentment
            Mario E. Castro v. The Bank of New York Mellon, et al.
            Case No. 2:17-cv-04375-JS-GRB (U.S, District Court, Eastern Dist. of N.Y.)

   Dear Mr. Castro:

   As you know, we represent defendants The Bank of New York Mellon f/k/a The Bank of New
   York, as Trustee for the Certificate Holders of CWALT, Inc., Alternative. Loan Trust 2006-
   °A11 Mortgage Pass-Through Certificates Series 2006-0A11 (BoNYM) and NewRez LLC
   d/b/a Shellpoint Mortgage Servicing (Shellpoint) in the above-referenced action, We received
   your Notice to the Court of Presentments Sent to Parties (Exhibits — B1 and B2), dated March
   21, 2019,

   As stated in our January 18, 2019, February 26, 2019, March 22, 2019, and March 26, 2019
   letters to you, because neither BoNYM nor Shellpoint has made you any offer, you cannot accept
   any offer, conditionally or otherwise. There is no contract between you and BoNYM or
   Shellpoint, as you claim. The monthly mortgage statement is not a contract with "new terms,"
   Your statement provides essential information about the terms of your loan, including the unpaid
   principal balance on your loan. Because there is no agreement other than the mortgage loan
   documents themselves, BoNYM and Shellpoint are also not in default.

   Please feel free to contact me with any questions.

   Thank you,
    ,7—\\
   Smcerely,



   Jorda M. Smith



   iKI-M§41;Aom
Case 2:17-cv-04375-JS-GRB Document 44-2 Filed 04/22/19 Page 3 of 6 PageID #: 727



           4kerman                                                                            Natsayi Mawere


                                                                                                Akerman LLP
                                                                                             666 Fifth Avenue
                                                                                                    20th Floor
                                                                                          New York, NY 10103

                                                                                               0: 212 259 6439
                                                                                               T: 212 880 3800
           January 18, 2019                                                                    F: 212 880 8965
                                                                                            DirF: 212 905 6421
                                                                                 natsayl.mawere@akerman,com
           VIA FEDEX

           Mario Castro
           419 West Hills Road
           Mellville, NY 11747

           Re:     Show of Cause Proof of Claim Demand
                   Contract if 2019-01091221MMUC-WBF4UJCSM-U1238998110

           Dear Mr. Castro:

           As you know, we represent defendants The Bank of New York Mellon f/Ida The Bank of New
           York, as Trustee for the Certificate Holders of CWALT, Inc., Alternative Loan Trust 2006-
           °Al 1 Mortgage Pass-Through Certificates Series 2006-0A11 (BoNYM) and NewRez LLC
           d/b/a Shellpoint Mortgage Servicing (Shellpoint) in the action titled "Mario E. Castro v. The
           Bank of New York Mellon, as Trustee for the Certificate Holders of CWALT Inc., Alternative
           Loan Trust 2006-0Al1 Mortgage Pass-Through Certificates 2006-0A11, f/k/a the Bank of NEw
           York Mellon, Alternative Loan trust 2006-0A11, et al." pending before the United States
           District Court, Eastern District of New York under Case Number 2:17-cv-04375-JS-GRB, We
           are in receipt of your enclosed Show of Cause Proof of Claim Demand, dated January 9, 2019,
           Because neither BoNYM nor Shellpoint has made you any offer, you cannot accept any offer,
           conditionally or otherwise.

           Please feel free to contact me with any questions. Thank you.




           Encl.




           A1.410196m
Case 2:17-cv-04375-JS-GRB Document 44-2 Filed 04/22/19 Page 4 of 6 PageID #: 728




             akerman                                                                              Natsayi Mawere


                                                                                                    Akerman LIP
                                                                                                666 Flfth Avenue
                                                                                                        20th Floor
                                                                                              New York, NY 10103

                                                                                                  0: 212 259 6439
                                                                                                     212 880 3800
                                                                                                  F; 212 880 8965
             February 26; 2019                                                                 DIrF: 212 905 6421
                                                                                    natsayl.mawere@akerman.com
             VIA FEDEI
             Mario Castro
             419 West Hills Road
             Mellville, NY 11747

             Re:     Addendum to Agreement/Contract dated February 13,2019
                     Show of Cause Proof of Claim Demand
                     Doc, T.D. #: 2019-0211M122111/1111LIC-WBF4UJCSM-ADDEN1©
                     Contract # 2019-0109122111/1MLIC-WBNUJCSM-U123.899811©

             Dear Mr, Castro;

             As you know, we represent defendants The Bank of New York Mellon f/k/a The Bank of New
             York, as Trustee for the Certificate Holders of CWALT, Inc,, Alternative Loan Trust 2006-
             0A11 Mortgage Pass-Through Certificates Series 2006-0A11 (BolNYM) and NewRez LLC
             d/b/a Shellpoint Mortgage Servicing (Shellpoint) in the action titled "Mario E. Castro V. The
             Barlk of New York Mellon, as Trustee for the Certificate Holders of CWALT, Inc., Alternative
             Loan Trust 2006-0A11 f/k/a The Bank of New York Mellon, Alternative Loan Trust 2006-0A11,
             et al: pending before the United States District Court, Eastern District of New York under Case
             Number 2:17-cv-04375-JS-GRB. We are in receipt of your enclosed Addendum to
             Agreement/Contract, dated February 13, 2019, related to the Show of Cause Proof of Claim
             Demand, dated January 9, 2019. Because neither BoNYM nor Shellpoint has made you any
             offer, you cannot accept any offer, conditionally or otherwise. The Court also returned this
             document to you without docketing or consideration on February 20, 2019, per the enclosed
             notice. 'The Court also sent a February 25, 2019 related to your "Show of Cause Proof of Claim
             Demand" "without docketing or consideration, as it unclear what you are attempting to file"
             which is also enclosed.

             Please feel free to contact me with any questions. Thank you.

                                                         Sincer 1


                                                         Natsayi Mawere

             Ends.



             MaRtWrIjom
Case 2:17-cv-04375-JS-GRB Document 44-2 Filed 04/22/19 Page 5 of 6 PageID #: 729




    akerman                                                                              Jordan M, Smith


                                                                                           Akerman LLP
                                                                                        666 Fifth Avenue
                                                                                               20th Floor
                                                                                     New York, NY 10103

                                                                                          D: 212 880 3838
                                                                                          T: 212 880 3800
                                                                                          F: 212 880 8965
                                                                                       DIrF: 212 905 6447
                                                                              Jordan,SmIth@akerman.com
    March 22, 2019

    VIA FEDEX
    Mr. Mario Castro
    419 West Hills Road
    Mellville, NY 11747

    Re:     Notice to the Court of Presentment
            Mario E. Castro v. The Bank of New York Mellon, et al.
            Case No. 2:17-cv-04375-JS-GRB (U.S. District Court, Eastern Dist. of N.Y.)

    Dear Mr. Castro:

    As you know, we represent defendants The Bank of New York Mellon f/k/a The Bank of New
    York, as Trustee for the Certificate Holders of CWALT, Inc,, Alternative Loan Trust 2006-
    0A11 Mortgage Pass-Through Certificates Series 2006-0A11 (BoNYM) and NewRez LLC
    d/b/a Shellpoint Mortgage Servicing (Shellpoint) in the action. We are in receipt of your Notice
    to the Court of Presentment, a copy of which is enclosed.

    As stated in the January 18, 2019 and February 26, 2019 letters to you (both of which are
    enclosed), because neither BoNYM nor Shellpoint has made you any offer, you cannot accept
    any offer, conditionally or otherwise, Because no offer has been made and there is no
    "agreement," BoNYM and Shellpoint are also not in default,

    Please feel free to contact me with any questions.

    Thank you.




    Ends,




   aSAIR8Cbm
Case 2:17-cv-04375-JS-GRB Document 44-2 Filed 04/22/19 Page 6 of 6 PageID #: 730




   akerman                                                                             Jordan M, Smith


                                                                                         Akerman LLP
                                                                                      666 Flfth Avenue
                                                                                             20th Floor
                                                                                   New York, NY 10103

                                                                                        D: 212 880 3838
                                                                                        T: 212 880 3800
                                                                                        F: 212 880 8965
                                                                                     DIrF: 212 905 6447
                                                                            Jordan,Smith@akerman,com
   March 26, 2019

   VIA FEDEX
   Mr, Mario Castro
   419 West Hills Road
   Melville, NY 11747

   Re:    Notice to the Court of Presentment
          Mario E. Castro v. The Bank of New York Mellon, et al.
          Case No. 2:17-cv-04375-JS-GRB (U.S. District Court, Eastern Dist. of N.Y.)

   Dear Mr, Castro:

   As you know, we represent defendants The Bank of New York Mellon f/k/a The Bank of New
   York, as Trustee for the Certificate Holders of CWALT, Inc., Alternative Loan Trust 2006-
   0A11 Mortgage Pass-Through Certificates Series 2006-0A11 (BoNYM) and NewRez LLC
   d/b/a Shellpoint Mortgage Servicing (Shellpoint) in the above-referenced action, Shellpoint has
   received your so-called "Notice of Default in Dishonor" dated March 18, 2019.

   As stated in the January 18, 2019, February 26, 2019, and March 22, 2019 letters to you (all of
   which are enclosed), because neither BoNYM nor Shellpoint has made you any offer, you cannot
   accept any offer, conditionally or otherwise, There is no contract between you and BoNYM or
   Shellpoint, as you claim. Because there is no agreement, BoNYM and Shellpoint are also not in
   default,

   Please feel free to contact me with any questions.

   Thank you,

 rSincerely,



   Jordan M, Smith




   IMP§R&ry
